      Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 1 of 11




 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3   Joseph A. Kanefield (No. 15838)
     Brunn W. Roysden III (No. 28698)
 4   Drew C. Ensign (No. 25463)
 5   Anthony R. Napolitano (No. 34586)
     Robert Makar (No. 33579)
 6   2005 N. Central Ave
 7   Phoenix, AZ 85004-1592
     Phone: (602) 542-8958
 8   Joe.Kanefield@azag.gov
     Beau.Roysden@azag.gov
 9
     Anthony.Napolitano@azag.gov
10   Drew.Ensign@azag.gov
     Robert.Makar@azag.gov
11
     Attorneys for Plaintiffs
12                         UNITED STATES DISTRICT COURT
13                               DISTRICT OF ARIZONA
14
     STATE OF ARIZONA and MARK               No.___________
15   BRNOVICH, in his official capacity as
16   Attorney General of Arizona,            COMPLAINT FOR
            Plaintiffs,                      DECLARATORY AND
17                                           INJUNCTIVE RELIEF
           v.
18
     UNITED STATES DEPARTMENT OF
19
     HOMELAND SECURITY; UNITED
20   STATES OF AMERICA; ALEJANDRO
     MAYORKAS, in his official capacity as
21
     Secretary of Homeland Security; TROY
22   MILLER, in his official capacity as
     Acting Commissioner of United States
23   Customs and Border Protection; TAE
24   JOHNSON, in his official capacity as
     Acting Director of United States
25   Immigration and Customs Enforcement;
26   and TRACY RENAUD, in her official
     capacity as Acting Director of U.S.
27   Citizenship and Immigration Services,
28           Defendants.
         Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 2 of 11




 1                                      INTRODUCTION
 2           1.    This is a suit to enforce bedrock requirements of immigration and
 3   administrative law, as well as binding commitments made by the U.S. Department of
 4   Homeland Security (“DHS”) to Arizona’s law enforcement community, through its
 5   Attorney General.
 6           2.    On January 20, 2021, DHS’s Acting Secretary announced a policy that
 7   flouts entire swaths of immigration law for 100 days.          Exhibit A.     Specifically,
 8   Defendants intend to halt nearly all deportations during that time, including all or nearly
 9   all deportations of unauthorized aliens not lawfully present in Arizona. As long as those
10   unauthorized aliens have not committed crimes related to terrorism and espionage, they
11   are not subject to deportation under this policy.1 And because DHS detention capacity is
12   limited, on information and belief, a necessary consequence of DHS’s policy is that
13   individuals will be released into Arizona communities. On information and belief, DHS
14   has already admitted that some aliens were released in the very first days of the 100-day
15   moratorium.
16           3.    Arizona, as a border state, will be directly impacted by Defendants’
17   decision to flout their legal obligations.   Arizona’s law enforcement community is
18   particularly concerned that aliens who have been charged or convicted of crimes will be
19   released as a result of DHS’s 100-day moratorium.              Moreover, Arizona’s law
20   enforcement community is particularly concerned that releasing individuals during the
21
22
23   1
         While the DHS has created a limited exception for aliens for whom “removal is
     required by law,” that requires an “individualized determination” by the Acting Director
24   of ICE following consultation with the General Counsel, which is unlikely to encompass
     more than a very small group of people. Also, while the memorandum also provides an
25   exception (at 4 n.2) for “voluntary waiver,” which it states “encompasses noncitizens
     who stipulate to removal as part of a criminal disposition,” that would not apply to aliens
26   who refuse to stipulate to removal. The fact that DHS has not included serious violent
     crimes within the express exceptions to its policies indicates that DHS has not excluded
     unauthorized aliens that have committed such crimes from its 100-day moratorium.


                                                  2
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 3 of 11




 1   COVID-19 pandemic will further stress hospitals and social services at the local and
 2   county level.
 3          4.       Federal law on this issue is clear: “[W]hen an alien is ordered removed,
 4   the Attorney General shall remove the alien from the United States within a period of 90
 5   days.” 8 U.S.C. § 1231(a) (emphasis added). But, in Defendants’ view, “shall” does not
 6   really mean “shall” or “must,” but instead merely “may.” In other words, despite a clear
 7   mandate of federal statutory law, Defendants believe that there are literally no
 8   constraints whatsoever on their authority, and they may release individuals, including
 9   those charged with or convicted of crimes, even when immigration courts have already
10   ordered their removal from the United States.
11          5.       A federal court in Texas has already considered similar claims brought by
12   the State of Texas. See Texas v. United States, Case No. 6:21-cv-00003 (S.D. Tex., filed
13   January 22, 2021). That court concluded that Defendants likely violated applicable legal
14   requirements and entered a 14-day nationwide temporary restraining order on January
15   26, 2021. Dkt. No. 21, __ F. Supp. 3d. ___, 2021 WL 247877 (S.D. Tex. Jan. 26, 2021),
16   attached as Exhibit B. This suit raises many of the same claims asserted by Texas,
17   including those that the Southern District of Texas concluded are likely meritorious. Id.
18   at *3-*5.
19          6.       This challenged policy is called the “Immediate 100-Day Pause on
20   Removals” by DHS, which was promulgated by the “Review of and Interim Revision to
21   Civil Immigration Enforcement and Removal Policies and Priorities” memorandum
22   issued January 20, 2021 by Acting Secretary Pekoske (the “Memorandum”), attached as
23   Exhibit A.
24          7.       Although the moratorium is purportedly for 100 days, no apparent limiting
25   factor is explained: if this action is permitted to stand, DHS could re-assert this
26   suspension power for a longer period or even indefinitely, thus allowing the current




                                                  3
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 4 of 11




 1   Administration to unilaterally amend the immigration laws as applied to the vast
 2   majority of the removable or inadmissible aliens in this country without the required
 3   congressional act. The Constitution and controlling statutes prevent such a seismic
 4   change to this country’s immigration laws by mere memorandum.
 5                                           PARTIES
 6          8.     Plaintiff State of Arizona is a sovereign state of the United States of
 7   America represented by Arizona Attorney General Mark Brnovich.          The Attorney
 8   General is the chief legal officer of the State of Arizona, and has the authority to
 9   represent the State in federal court.
10          9.     Mark Brnovich is the Attorney General of Arizona.       He directs and
11   controls the Arizona Attorney General’s Office and Arizona Department of Law, which
12   are parties to the “Agreement Between the Department of Homeland Security and the
13   Arizona Attorney General’s Office and the Arizona Department of Law” effective
14   January 8, 2021 (the “Agreement”), attached as Exhibit C.
15          10.    Defendant United States Department of Homeland Security is a federal
16   agency.
17          11.    Defendant the United States of America is sued under 5 U.S.C. §§ 702–
18   703 and 28 U.S.C. § 1346.
19          12.    Defendant Alejandro Mayorkas is the Secretary of Homeland Security and
20   therefore the “head” of DHS with “direction, authority, and control over it.” 6 U.S.C.
21   § 112(a)(2). Defendant Mayorkas is sued in his official capacity.
22          13.    Defendant Troy Miller serves as Senior Official Performing the Duties of
23   the Commissioner of U.S. Customs and Border Protection. Defendant Miller is sued in
24   his official capacity.
25
26




                                                 4
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 5 of 11




 1          14.     Defendant Tae Johnson serves as Deputy Director and Senior Official
 2   Performing the Duties of Director of U.S. Immigration and Customs Enforcement.
 3   Defendant Johnson is sued in his official capacity.
 4          15.     Defendant Tracy Renaud serves as the Senior Official Performing the
 5   Duties of the Director for U.S. Citizenship and Immigration Services.           Defendant
 6   Renaud is sued in her official capacity.
 7                                JURISDICTION AND VENUE
 8          16.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1346, and 1361, as
 9   well as 5 U.S.C. §§ 702-703.
10          17.     The Court is authorized to award the requested declaratory and injunctive
11   relief under 5 U.S.C. § 706, 28 U.S.C. § 1361, and 28 U.S.C. §§ 2201–2202.
12          18.     Venue is proper within this federal district pursuant to 28 U.S.C. § 1391(e)
13   because (1) Plaintiffs reside in Arizona and no real property is involved and (2) a
14   “substantial part of the events and omissions giving rise to the claim occurred” in this
15   District—i.e., the non-deportation of aliens and consequent release into Arizona
16   communities.
17                         FACTUAL AND LEGAL BACKGROUND
18                The Impact of Immigration on Arizona and DHS’s Agreement
19                          With Arizona Law Enforcement Agencies
20          19.     As a border state, Arizona is acutely affected by modifications in federal
21   policy regarding immigration. Arizona is required to expend its scarce resources when
22   DHS fails to carry out its statutory duty to deport aliens as provided by law. This
23   includes resources expended by Arizona’s law enforcement community.
24          20.     In light of this state of affairs, the Arizona Attorney General’s Office and
25   Arizona Department of Law, agencies of the State of Arizona, through Attorney General
26   Mark Brnovich, entered into the Agreement with DHS. Ex. C.




                                                  5
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 6 of 11




 1           21.   DHS recognized in the Agreement that Plaintiffs are “directly and
 2   concretely affected by changes to DHS rules and policies that have the effect of easing,
 3   relaxing, or limiting immigration enforcement. Such changes can negatively impact
 4   [Plaintiff]’s law enforcement needs and budgets ... [and] other important health, safety,
 5   and pecuniary interests of the State of Arizona.” Ex. C at 1.
 6           22.   DHS specifically recognized that “a decrease or pause on ... removals of
 7   removable or inadmissible aliens” “result[s] in direct and concrete injuries to
 8   [Plaintiff].” Ex. C at 2.
 9           23.   Plaintiff committed to “provide information and assistance to help DHS
10   perform its border security, legal immigration, immigration enforcement, national
11   security, and other law enforcement missions in exchange for DHS’s commitment to
12   consult [Plaintiff] and consider its views before taking any action ... that could: ... pause
13   or decrease the number of returns or removals of removal or inadmissible aliens from
14   the country.” Ex. C at 2.
15           24.   Specifically, DHS is to “[p]rovide [Plaintiff] with 180 days’ written notice
16   ... of the proposed action and an opportunity to consult and comment on the proposed
17   action, before taking any such action.” Ex. C at 4.
18           25.   In the event of doubt, the Agreement commits DHS to “err on the side of
19   consulting with” Plaintiff. Ex. C at 4.
20           26.   The Agreement specifically entitles its parties to injunctive relief “if the
21   parties fail to comply with any of the obligations ... imposed” by the Agreement. Ex. C
22   at 5.
23           27.   On January 20, 2021, Acting Secretary Pekoske issued the Memorandum,
24   purporting to institute an “Immediate 100-Day Pause on Removals.” Ex. A at 3.
25
26




                                                   6
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 7 of 11




 1          28.    The Memorandum establishes a “Comprehensive Review of Enforcement
 2   Policies and Priorities” to be conducted within 100 days from the date of the
 3   Memorandum. Ex. A at 2.
 4          29.    During, and “pending the completion of the review set forth,” Acting
 5   Secretary Pekoske “direct[s] an immediate pause on removals of any noncitizen with a
 6   final order of removal ... for 100 days to go into effect as soon as practical and no later
 7   than January 22, 2021.” Ex. A at 3.
 8          30.    “The pause on removals applies to any noncitizen present in the United
 9   States when this directive takes effect with a final order of removal except one who: ...
10   has engaged in or is suspected of terrorism or espionage, or otherwise poses a danger to
11   the national security of the United States; or” was not “physically present” or voluntarily
12   waived “any rights to remain,” or “[f]or whom the Acting Director of ICE ... makes an
13   individualized determination that removal is required by law.” Ex. A at 3-4.
14    DHS’s Refusal to Even Consult with Arizona Law Enforcement Notwithstanding
15                                         its Agreement
16          31.    Defendant DHS did not consult with Plaintiffs prior to the Memorandum,
17   nor did it provide 180 days written notice of the policies embodied in the Memorandum.
18          32.    Plaintiff Mark Brnovich wrote Acting Secretary Pekoske on January 26,
19   2021, requesting that DHS comply with the Agreement before instituting the policy
20   change described in the Memorandum. Exhibit D.
21          33.    After the Arizona Attorney General’s Office received no response, the
22   Chief Deputy Attorney General sent a follow-up email on February 1, 2021, on behalf of
23   Attorney General Brnovich, reiterating the request to at least participate in the
24   consultative process agreed to by the parties before DHS change immigration
25   enforcement in Arizona. Exhibit E.
26




                                                  7
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 8 of 11




 1             34.   On February 2, 2021, the Attorney General’s Office received a response
 2   signed by Acting Secretary Pekoske completely refusing to engage in any consultative
 3   process, provide any further reasoning as to why DHS adopted the 100-day pause, and
 4   instead instructing the Arizona Attorney General to “direct any further correspondence
 5   concerning the [Agreement] to the Department of Justice.” Exhibit F.
 6                                    CLAIMS FOR RELIEF
 7                                            COUNT I
 8                   Failure To Provide Notice And Consult Per The Agreement
 9             35.   The allegations in the preceding paragraphs are reincorporated herein.
10             36.   The Memorandum was promulgated without providing notice to or
11   consulting with Plaintiffs, as required by the Agreement. Ex. C at 3-4.
12             37.   Thus, the Memorandum is “arbitrary, capricious, an abuse of discretion, or
13   otherwise not in accordance with law” under the Administrative Procedures Act
14   (“APA”). 5 U.S.C. § 706(2)(A).
15             38.   Thus, the Memorandum was issued “without observance of procedure
16   required by law.” 5 U.S.C. § 706(2)(D).
17             39.   Due to the Memorandum, Plaintiffs “will be irreparably damaged and will
18   not have an adequate remedy at law” and are thus also “entitled to injunctive relief.” Ex.
19   C at 5.
20                                           COUNT II
21                                  Violation Of 8 U.S.C. § 1231
22             40.   The allegations in the preceding paragraphs are reincorporated herein.
23             41.   The Memorandum pauses the operation of the vast majority of extant
24   removal orders for 100 days.
25
26




                                                   8
       Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 9 of 11




 1          42.    Federal statute requires “when an alien is ordered removed, the Attorney
 2   General shall remove the alien from the United States within a period of 90 days.”
 3   8 U.S.C. § 1231(a)(1)(A).
 4          43.    Each removal order affected by, and not individually exempted from, the
 5   “pause” is incapable of being fulfilled within the required statutory period.
 6          44.    8 U.S.C. § 1231 does not empower Defendants to alter the 90-day
 7   deadline, and compliance with the deadline may only be excused based on malfeasance
 8   by the alien. See 8 U.S.C. § 1231(a)(1)(C).
 9          45.    The Memorandum therefore violates the APA, as it is both “arbitrary,
10   capricious, an abuse of discretion, or otherwise not in accordance with law” and “in
11   excess of statutory jurisdiction, authority, or limitations.” 5 U.S.C. § 706(2)(A), (C).
12                                          COUNT III
13                           Failure To Follow Notice And Comment
14          46.    The allegations in the preceding paragraphs are reincorporated herein.
15          47.    The Memorandum is a rule obligated to follow notice-and-comment
16   rulemaking under the APA. 5 U.S.C. § 553.
17          48.    The Memorandum is not an interpretive rule, a general statement of policy,
18   nor is it a rule of agency organization, procedure, or practice otherwise exempt from
19   notice-and-comment rulemaking.
20          49.    Thus, the Memorandum must be “held unlawful and set aside” as it was
21   promulgated “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).
22                                           COUNT IV
23                          Arbitrary and Capricious Agency Action
24          50.    The allegations in the preceding paragraphs are reincorporated herein.
25          51.    APA prohibits agency actions that are “arbitrary, capricious, an abuse of
26   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).




                                                   9
      Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 10 of 11




 1           52.    The Memorandum represents a sharp departure from DHS’s previous
 2   policy. Because Defendants have not provided a reasoned justification for their sudden
 3   change in policy, the issuance of the Memorandum is arbitrary and capricious.
 4           53.   There is no indication that Defendants considered the costs of adopting the
 5   Memorandum, including the threats to public safety. This failure renders the resulting
 6   agency action arbitrary and capricious.
 7           54.   There is also no indication that Defendants considered alternative
 8   approaches that would allow at least some additional removals to continue beyond the
 9   extremely limited exceptions in the Memorandum. This would include aliens charged or
10   convicted of crimes. The Supreme Court recently held that a DHS immigration action
11   was arbitrary and capricious where it was issued “‘without any consideration
12   whatsoever’ of a [more limited] policy.” Dep’t of Homeland Sec. v. Regents of the Univ.
13   of Cal., 140 S. Ct. 1891, 1912 (2020) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
14   State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 51 (1983)). The same result should obtain
15   here.
16                                   PRAYER FOR RELIEF
17   Plaintiffs respectfully request that this Court enter judgment:
18           A.    Declaring that the Memorandum was issued in violation of the Agreement;
19           B.    Declaring that the Memorandum was issued in violation of 8 U.S.C.
20   § 1231;
21           C.    Declaring that the Memorandum was issued without observance of
22   procedure required by law;
23           D.    Postponing the effective date of the Memorandum pursuant to 5 § U.S.C.
24   705.
25           E.    Vacating the Memorandum and enjoining Defendants from applying it;
26




                                                  10
      Case 2:21-cv-00186-DLR Document 1 Filed 02/03/21 Page 11 of 11




 1         F.     Awarding Plaintiffs their reasonable fees, costs, and expenses, including
 2   attorneys’ fees, pursuant to 28 U.S.C. § 2412; and
 3         G.     Granting any and all other such relief as the Court finds appropriate.
 4
 5         RESPECTFULLY SUBMITTED this _3rd_ day of February, 2021
 6
 7                                            MARK BRNOVICH
                                              ATTORNEY GENERAL
 8
                                              By /s/ Brunn W. Roysden III
 9
                                                 Joseph A. Kanefield (No. 15838)
10                                               Brunn W. Roysden III (No. 28698)
                                                 Drew C. Ensign (No. 25463)
11                                               Anthony R. Napolitano (No. 34586)
12                                               Robert J. Makar (No. 33579)
                                                   Assistant Attorneys General
13
                                              Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                11
